Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein et al (8,512,333).
	Epstein et al provide a cannula comprising a cannula tube (12) having proximal and distal end and a lumen and a sidewall.  There is a sidewall opening (shown in Figure 7 where stylets 80 exit via ramped surfaces 88) extending through the sidewall, the opening having proximal and distal ends.  A cannula tip (32) is secured to the distal end of the cannula tube and includes proximal and distal portions (Figure 9) with the proximal portion inserted into the cannula tube and a distal tip portion that extends beyond the distal end of the cannula tube (Figure 7).  The cannula tube has a central lumen (44) configured to allow fluid to flow therethrough and the cannula tip is configured to eject a distal tip of an elongated device through the sidewall (Figure 7) as the device is inserted through the cannula tube.  
	Regarding claim 3, the distal end of the sidewall opening is beveled (i.e. has a ramped surface).  Regarding claim 6, the proximal portion of the tip has a first diameter and the distal portion a second, larger diameter (Figure 9) such that there is a step-up diameter between the proximal and distal portions with the proximal tip portion inserted into the distal end of the cannula tube (as seen in Figure 7).  The distal tip portion has an outer diameter that is the same as the outer diameter of the cannula tube (Figure 7).  Regarding claim 8, the cannula tip comprises a lumen (44) that allows fluid (or a hollow stylet that could deliver fluid) to flow therethrough.  Regarding claim 9, the proximal tip portion includes a slot (or aperture 44) and the distal tip portion comprises a tip lumen (also 44) in fluid communication with the slot.  Regarding claim 10, there is a ramp (88) at the proximal end of the tip member.  Regarding claim 11, there is a slot (44) at the proximal end which bisects the ramps.  Regarding claim 12, the distal end of the ramp terminates proximal to the distal end of the sidewall opening (Figure 7). Regarding claim 13, the slot (opening 44) does not extend to the distal end of the proximal tip portion (i.e. the aperture is only at the proximal end).  Regarding claim 14, the distal end of the slot is a circular recess that has the same diameter as the distal tip lumen (i.e. the lumen is the slot). Regarding claim 15, there is a hub (i.e. handle 10) that is attached to the proximal end of the cannula tube.
	Regarding claim 16, see discussion of claim 1 above.  The device includes an electrode (80) having a distal electrode tip that is configured to be inserted to a proximal end of the cannula, through the tube and extend from the sidewall opening(s) as seen in Figure 7.
	Regarding claim 17, the distal tip is round (i.e. is a hollow cylinder with a round circumference at the distal end).  
Regarding claim 18, see again discussion of claim 1 for the cannula having a sidewall.  There is a hollow stylet (54,80) having a stylet tip that is configured to be inserted through the cannula and extend from the sidewall opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman Jr. et al (10,136,943) in view of the teaching of Epstein et al (‘333).
Cosman, Jr. et al provide a cannula comprising a cannula tube (120) having proximal and distal ends and a lumen with a sidewall.  There is a sidewall opening (126) having proximal and distal ends (Figure 1C, for example) and a cannula tip at the distal end.  The cannula tip is not separately attached, but rather is unitary with the cannula tube.  The cannula tip is configured to allow fluid to flow therethrough (via lumen 125) and the cannula tip is configured to eject a distal tip of an elongate device (181) through the sidewall as the device is inserted through the cannula tube (as seen in Figure 1C).  
While the distal tip of Cosman, Jr. et al is integral with the cannula tube.  The examiner maintains that it would be obvious to make the components separable such that the tip is inserted into the cannula tube.  In support of this assertion, attention is directed to the Epstein et al device discussed previously.  Epstein et al teach that it is known to provide a separate tip member inserted into a cannula tube to facilitate the ejection of a needle electrode from a sidewall of the cannula tube.  To have provided the Cosman, Jr. et al device with a distal tip member that is inserted into the distal end of the cannula tube to facilitate ejection of an elongated device (i.e. electrode or stylet) from the sidewall opening would have been an obvious consideration for one of ordinary skill in the art given the teaching of Epstein et al who disclose such a tip member inserted into a cannula body to facilitate the ejection of a device form a sidewall of the cannula body.
Regarding claim 3, Cosman and Epstein both show a sidewall opening that is beveled to facilitate ejection of the probe.  Regarding claim 4, Cosman shows a sidewall opening that appears to open in the same range (Figure 10A, for example) as applicant’s claimed range.  The examiner maintains the specific size of the opening would be an obvious design consideration and would depend on the specific size of the probe being used.  Regarding claim 5, Cosman provides a cannula tube that is bent at an angle of about 45 degrees (Figure 5) and the specific angle is deemed to be an obvious design consideration that would depend on the specific application/procedure.  Regarding claim 6, Epstein provides the teaching of a detachable cannula tip having a proximal portion with a first diameter and a second portion with a second, larger diameter whereby the smaller portion is inserted into the cannula tube.  Regarding claim 7, Epstein teaches the outer diameter of the distal tip portion is the same as the diameter of the cannula tube.  Regarding claims 8-14, see above discussion with respect to Epstein who discloses these features for the cannula tip member.  Regarding claim 15, Cosman provides a hub (110) that is attached to the proximal end of the cannula tube (Figure 1A).
Regarding claim 16, Cosman provides a cannula having a sidewall and a distal tip and Epstein teaches a detachable cannula tip that is inserted into the cannula tube as addressed above.  Cosman further provides an electrode (180) having a distal tip (181) that is configured to be inserted into a proximal end of the cannula, through the tube and be ejected from a sidewall opening of the cannula tube (Figure 1C).
Regarding claim 17, the distal electrode tip is rounded (Figure 1C).  Regarding claim 18, the electrode may be deemed a stylet and the stylet is proximate the sidewall opening when fully inserted (Figure 1C).  Regarding claim 19, The cannula of Cosman includes a hub (110) and the stylet comprises a stylet cap (182,183) that is attached to the proximal end of the stylet (Figure 1A).  Regarding claim 19, the stylet cap of Cosman engages the hub (Figure 1B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman Jr. et al (10,136,943) in view of the teaching of Epstein et al (‘333) and further in view of the teaching of Burney et al (6,203,524).
The combination of the Epstein et al teaching with the Cosman device has been addressed previously.  While Epstein provides the teaching of providing a detachable tip for the cannula, there is no express disclosure of securing the tip with a weld.  The examiner maintains that welding is a well-known method of attaching two metal pieces, and Burney et al expressly disclose a cannula tip member that is secured to a cannula tube using welding (col. 7, lines 30-35 teaches the tip may be interference fit similar to Epstein, or may be laser welded to secure the tip).
To have provided the Cosman, Jr. et al device, as modified by the teaching of Epstein, with a tip that is welded to the cannula tube to more securely fasten the tip member to the tube would have been an obvious modification for one or ordinary skill in the art given the teaching of Burney et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Randall (7,799,024), Shah et al (2005/0277918) and Gough et al (5,728,143) disclose other cannula devices having a sidewall aperture and a distal tip.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           December 3, 2022